Judge Owsley
delivered the opinion of the Court.'
•The errors relied on, and which exist in this case, relate exclusively to the judgment which was rendered by the court below. The action is debt, upon a judgment suggesting a devastavit, and the judgment was rendered by default. The amount claimed by the writ for debt, is fifty-two dollars and seventy-seven cents; and in that respect the declaration pursues the writ, but in setting out more particularly the cause of action, the declaration shows no right in Lancaster, who was plaintiff in the court below, to demand for debt more than fifty dollars and seventy^seven cents, that being the amount of the judgment, interest and cost, set out in .the declaration. The judgment ought not, therefore, to have been rendered for a greater amount of debt than fifty dollars seventy-seven cents, and it was, consequently, erroneous to enter it for fifty-two dollars seventy-seven cents.
It was also erroneous to givo judgment for running interest upon-the debt, until paid. The interest which had accrued upon the original debt, judgment was rendered for in the original action, and that, together with the cost of that action, is claimed in the declaration, and constitutes part of the debt, for which we have said the judgment in this sas9 should have been rendered. It was, there*382fore, palpably erroneous to make the judgment bear running interest upon the original debt, interest and cost, until they are paid.
Damages might be allowed in such case for the amount of the interest accrued on the judgment from its rendition.
Mayes, for plaintiff.
The court might, no doubt, have assessed damages for the detention of the debt, and rendered judgment accordingly; but in doing so, more ought not to have beep done than to render judgment for the fifty dollars seventy-seven cents debt, and so much damages as the interest upon the debt might amount to, from the date of the original judgment to the time of entering the judgment in this case.
The judgment must he reversed, with cost, the cause remanded to tiie court below, and judgment there entered in conformity with the principles of this opinion.